Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 5-13 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the cited prior art of record appear to teach, suggest, or make obvious, in combination with the other recited features:
wherein the data moving controller is configured to:
generate a first physical address for reading input data of a first multidimensional array from the external memory;
generate a second physical address for storing the input data in the internal memory in a form of a second multidimensional array;
generate a third physical address for reading output data of the second multidimensional array from the internal memory; and
generate a fourth physical address for storing the output data of the second3Application No.: 16/567,241Docket No.: KOR-724 multidimensional array in the external memory in a form of the first multidimensional array.

	The cited prior art of record teaches:

	Transpose accelerators for taking the transpose of an input matrix and incorporating such hardware into a data moving controller [Sun].
	However, none of the cited prior art appears to teach, suggest, or make obvious further modifications to the data moving controller of Chen or Sun to output the processed transpose matrix in its original dimension order. Further, even if taking the transpose of a matrix is known in the art, there does not appear to be a clear motivation or rationale to modify the combination to generate physical addresses for reading the transpose matrix and generate physical addresses for writing the transpose matrix back in the form of the first multidimensional array.
	Accordingly, claim 1 is allowed. Claims 3 and 5-12 recite similar subject matter and are allowed on similar grounds.

Regarding claim 13, none of the cited prior art of record appear to teach, suggest, or make obvious, in combination with the other recited features:
	wherein the pre-processing logic comprises:
a synchronizer configured to control the output order with reference to a state of the first data moving controller and a state of the second data moving controller; and
a format conversion unit configured to convert a format of data output from the synchronizer and to transfer the converted format of the data to the internal memory.
	None of the cited prior art appears to teach or suggest the above features.
	A synchronizer is construed as a logic element which changes the order of data output [SPEC< 0069].

However, neither appears to constitute logic to control the output order with reference to a state of a first data moving controller and a second data moving controller, and convert the synchronizer data output into a form for the internal memory.
Accordingly, claim 13 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136